

115 HR 4762 IH: To require the United States Postal Service to designate a single, unique ZIP code for particular communities.
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4762IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Mrs. Demings introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the United States Postal Service to designate a single, unique ZIP code for particular communities. 
1.Zip codesNot later than 180 days after the date of the enactment of this Act, the United States Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, each of the following communities: (1)Ocoee, Florida.
(2)Oakland, Florida. 